Name: Commission Regulation (EC) No 1329/96 of 9 July 1996 amending Regulation (EEC) No 1913/92 laying down detailed rules for implementing the specific arrangements for supplying the Azores and Madeira with beef and veal sector products
 Type: Regulation
 Subject Matter: regions of EU Member States;  means of agricultural production;  agricultural activity;  animal product;  trade
 Date Published: nan

 10 . 7 . 96 fENl Official Journal of the European Communities No L 171 /11 COMMISSION REGULATION (EC) No 1329/96 of 9 July 1996 amending Regulation (EEC) No 1913/92 laying down detailed rules for implementing the specific arrangements for supplying the Azores and Madeira with beef and veal sector products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 10 thereof, Whereas Regulation (EEC) No 1600/92 provides for the establishment, for the beef and veal sector and for the period 1 July 1996 to 30 June 1997, of the quantities of the specific supply balances for the Azores and Madeira regarding beef and veal, and pure-bred breeding animals; Whereas the quantities in the forecast supply balance for those products were fixed by Commission Regulation (EEC) No 1913/92 (3), as last amended by Regulation (EC) No 442/96 (4), for the period 1 July 1994 to 30 June 1995; whereas, in order to continue to meet the needs of these remote regions for products of the beef and veal sector, those quantities should be fixed for the period 1 July 1996 to 30 June 1997; Whereas, pursuant to Regulation (EEC) No 1600/92, the supply arrangements apply from 1 July; whereas this Regulation should therefore apply immediately, Article 1 Regulation (EEC) No 1913/92 is hereby amended as follows: 1 . Annex I to Regulation (EEC) No 1913/92 is replaced by Annex I to this Regulation; 2. Annex III to Regulation (EEC) No 1913/92 is replaced by Annex II to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1996. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 173, 27. 6. 1992, p. 1 . (J) OJ No L 260 , 31 . 10 . 1995, p. 10. 0 OJ No L 192, 11 . 7. 1992, p. 35. (*) OJ No L 61 , 12. 3 . 1996, p. 8 . No L 171 / 12 EN Official Journal of the European Communities 10 . 7 . 96 ANNEX I 'ANNEX I Madeira: Forecast supply balance for beef and veal sector products from 1 July 1996 to 30 June 1997 (tonnes) CN code Description of goods Quantity 0201 Meat of bovine animals , fresh or chilled 3 500 0202 Meat of bovine animals , frozen 2 500 ' ANNEX II ANNEX III PART 1 Azores: Supply of pure-bred breeding bovmes originating in the Community from 1 July 1996 to 30 June 1997 CN code Description of goods Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (') 1 150 630 PART 2 Madeira: Supply of pure-bred breeding bovines originating in the Community from 1 July 1996 to 30 June 1997 CN code Description of goods Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (') 200 685 ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions.